Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	The instant application, Application No. 17/241,771 (hereinafter the ‘771 Application) is a reissue of U.S. Application 11/364,197, filed on March 1, 2006, now U.S. Pat. No. 8,571,916, which is a continuation-in-part of U.S. Application 10/767,191, filed on January 30, 2004, now U.S. Pat. No. 8,010,399.
Claims 36-78 are newly added.
Claims 1-78 are pending.

2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,571,916 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 4/27/2021, and 12/13/2021 are being considered by the examiner.

Specification
7.	The amendment to the specification filed on 4/27/2021 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, matter to be omitted must be enclosed in brackets, no strikethrough, matter to be added must be underlined.) See MPEP § 1453.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a)	Claim 1 recites “identifying, by a computer, …”, the following steps such as “performing, by a computer,…”, “determining, by a computer, …”, “determining, by a computer, actual performance data …”, “determining, by a computer, a set of optimal parameter…”, “configuring, by a computer, the business initiative testing model”. It appears that the claim refers to the same computer, therefore it should be “the computer”. 
	b)	Claims 34-35 are rejected by the same issue of claim 1. 
	c)	Claim 61 recites “a computer comprising a processor and a non-transitory computer-readable medium including instructions that when executed by a processor are configured to:”. The second “a processor” should be “the processor”.
	d)	Claims 1, 18, 35, 44, 61, 78 recite “wherein each virtual test is a simulated business initiative test performed on test sites where no actual initiative test has been implemented at those test sites”. Are those test sites the virtual test sites? If they are, it should be stated, for example, “wherein each virtual test is a simulated business initiative test performed on the virtual test sites where no actual initiative test has been implemented at those virtual test sites”. If they are not, how are these test sites relating to “control group sites”?
e)	Claims 1, 18, 34, 44, 61, 77, 78 recite “determining, …, actual performance data…using the tested parameter settings”. There is insufficient antecedent basis for this limitation in the claim. 
f)	Claims 9, 29 recite “selecting a second parameter setting set when the iteration threshold is met”. There is insufficient antecedent basis for this limitation (i.e., “the iteration threshold”) in the claim. 
g)	Claim 11 recites “wherein determining optimal parameter settings for the first test type” and “analyzing the noise values associated with the first and second parameter settings sets”. Only the “noise value for the first parameter setting set” is first introduced in claim 1 and, “a second parameter setting set” is introduced later in claim 9. There is insufficient antecedent basis for this limitation (i.e., “the first test type” and “the noise values”) in the claim. 
h)	Claims 12, 32 recite “wherein the test type is defined based on an attribute of the business initiative test”. There is insufficient antecedent basis for this limitation (i.e., “the business initiative test”) in the claim. Is it related to the “simulated business initiative test” introduced in claims 1 and 18?
i)	Claim 16 recites “performing a business initiative test using the second test type”. Is it related to the “simulated business initiative test” introduced in claim 1 or “the business initiative test” in claim 12?
j) 	Claim 31 recites “analyzing the noise values associated with the first and second parameter settings sets”. Only the “noise value for the first parameter setting set” is first introduced in claim 18 and, “a second parameter setting set” is introduced later in claim 29. There is insufficient antecedent basis for this limitation (i.e., “the noise values”) in the claim. 
k) 	Claim 33 recites “performing a business initiative test using the second test type”. Is it related to the “simulated business initiative test” introduced in claim 18 or “the business initiative test” in claim 32?
l) 	Claims 34, 77 recite “wherein each virtual test is a simulated business initiative test … and is performed on test sites where no actual initiative test is performed on the virtual test sites”. Are those test sites the virtual test sites? If they are, it should be stated, for example, “wherein each virtual test is a simulated business initiative test … and is performed on the virtual test sites where no actual initiative test is performed on the virtual test sites”. If they are not, how are these test sites relating to “control group sites”?
m)	Claim 59 recites “performing, …, a simulated business initiative test”. It should be “performing, …, the simulated business initiative test”, as this limitation is introduced in previous claim 54.
n)	Claim 76 recites “performing a business initiative test using the second test type”. Is it related to the “simulated business initiative test” introduced in claim 61?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting and mathematically analyzing information without significantly more. The claim(s) recite(s) mathematical concepts (i.e., “optimizing mathematical business models before the initiative is deployed in the field, by testing for the parameter configuration that produces the least noise”). This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
.
	Illustrative claim 1 recites:
A method for determining optimal parameter settings for business initiative testing software used for testing initiatives for business locations included in a business network, comprising:
	identifying, by a computer, a business initiative testing model having a set of parameter settings;
	selecting a first parameter setting set for performing the virtual test, the first parameter setting set including a set of selected parameter setting options each respectively corresponding to one of the parameter settings for the business
initiative testing model;
	performing, by a computer, a virtual test on a set of virtual test sites, each virtual test site reflecting a selected business location in the business network, wherein each virtual test is a simulated business initiative test performed on test sites where no actual initiative test has been implemented at those test sites, and wherein the virtual test is performed on the virtual test sites using a variation of each parameter setting;
	determining, by a computer, actual performance data associated with the set of virtual test sites;
	determining, by a computer, actual performance data associated with a set of control group sites reflecting second selected business locations in the business network using the tested parameter settings;
	determining a noise value for the first parameter setting set, the noise value reflecting an inconsistency between performance data associated, with the set of virtual test sites and performance data associated with the set of control group sites reflecting second selected business locations in the business network using the tested parameter settings;
	determining, by a computer, a set of optimal parameter settings for the business initiative testing model based on results from the virtual test whereby the optimal parameter settings best minimize noise from the results; and
	configuring, by a computer, the business initiative testing model using the optimal parameter settings to test a business initiative for application in the business network.

Step 1: Is/Are the claim(s) directed to a process, machine, manufacture or composition of matter?
	Claims 1-78 are directed to either a process, machine, manufacture or composition of matter.
Step 2A - Prong One: Does/do the claim(s) recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 is directed to the abstract idea of running tests to optimize mathematical business models (i.e., selecting parameter setting set, performing virtual tests on virtual test sites, determining a noise value, determining a set of optimal parameter settings where best minimize noise from the results and configurating the model using the optimal parameter settings). These identified limitations fall within at least one of the groupings of abstract ideas. These claims are directed certain methods of organizing human activity, in particular a fundamental economic principles or practices (i.e., helping business, such as retailers, optimize the parameters for their business initiative tests, a conventional business practice). These claims are also directed to mathematical concepts, in particular mathematical relationships and calculations (i.e., optimizing mathematical business models before the initiative is deployed in the field, by testing for the parameter configuration that produces the least noise, hence mathematical and statistical steps).   
	Accordingly, they are directed toward the abstract concept of running tests to optimize mathematical business models. 

Step 2B - Prong Two: Does/do the claim(s) recite additional elements that integrate the judicial exception into a practical application?
The recited claims do not disclose any new or improved computer or network technologies. These claims require “a computer” for determining optimal parameter settings for business initiative testing software used for testing initiatives for business locations (claims 1-43) and require “a computer” for determining optimal parameter settings for a predictive machine learning model in business initiative testing software used for testing initiatives for business locations (claims 44-78), but that “computer” is nothing more than a general purpose computer performing conventional software functions. One of ordinary skill in the art would have found using a general purpose computer for collecting and analyzing statistical data to be well-known and conventional at the time of the invention. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea. 

Step 2B: Does/do the claim(s) recite additional elements that amount to significantly more than the judicial exception?
These claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a “computer” to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
These claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luby et al. (US 7,080,027) in view of Harhen (US 5,406,477) and further in view of Frye et al. (US 2001/0032105).

As to claim 1, A method for determining optimal parameter settings for business initiative testing software used for testing initiatives for business locations included in a business network, comprising:
	identifying, by a computer, a business initiative testing model having a set of parameter settings (i.e., generating promotional materials, known as a “detail”, and sales pitch. There are techniques to test these components to drive changes in behavior and market share, Luby, 1:19-45; 4:7-20; 4:40-55); 
	selecting a first parameter setting set for performing a virtual test, the first parameter setting set including a set of selected parameter setting options each respectively corresponding to one of the parameter settings for the business initiative testing model (i.e., the detail performance monitor results represent a large number, for example, on the order of tens of thousands of historical details (70,000 details) across a variety of disciplines (15 therapeutic markets) and over a various sample of products (100 brands) to predict changes in new Rx share, Luby, Fig. 1, 110. One or discrete marketing messages for predicted impact on respondent consumer behavior (physician prescribing behavior) are selected, these messages may have a visual component (e.g., graphics, text, photos, graphs, and/or other visual materials) and audio components (e.g., an audio voiceover, music and /or other types of audio), Luby, 10:56-11:7);
determining, by a computer, actual performance data associated with the set of  virtual test sites (i.e., Detail assessment is done “in the lab” to simulate, for examples, the sales representative/respondent detail experience, Luby, 11:24-62);
determining, by a computer, actual performance data associated with a set of control group sites reflecting second selected business locations in the business network using the tested parameter settings (i.e., The detail performance monitor is measured and collected from autonomous geographic regions. Message Performance to tests one or discrete marketing messages for predicted impact on respondent consumer behavior, Luby, 10:23-63);
determining a noise value for the first parameter setting set, the noise value reflecting an inconsistency between performance data associated, with the set of virtual test sites and performance data associated with the set of control group sites reflecting second selected business locations in the business network using the tested parameter settings (i.e., The Detail Performance Score, DPS, is determined represents the overall ability of the detail for the profiled product to influence respondent consumer behavior, ranging from 1 to 100, where 1 may indicate that all of the product’s details fail to influence any physicians to prescribe the detailed product, Luby, 9:25-37);
determining, by a computer, a set of optimal parameter settings for the business initiative testing model based on results from the virtual test whereby the optimal parameter settings best minimize noise from the results and configuring, by a computer, the business initiative testing model using the optimal parameter settings to test a business initiative for application in the business network (i.e., based on the results coming from the results of details tested “in the lab” and “in the field”, the identified components in the details and delivery of the details are identified to achieve the largest predicted impact on prescribing, Luby, 12:65-13:21; 14:22-61).
Luby discloses performing, by a computer, the virtual test on a set of virtual test sites (i.e., simulating the sales representative/respondent detail experience, Luby, 11:33-35). Luby does not disclose, however Harhen discloses performing, by a computer, the virtual test on a set of virtual test sites, each virtual test site reflecting a selected business location in the business network (i.e., generates a set of conflicting intermediate hypotheses by applying reasoning methods to a single projection problem, Harhen, Abstract; Fig. 2A, elements 48, 50 (Total Market and Target Market (Geography and Product)), element 102 (Target Market Opinion); Fig. 5A, elements 308-312, 324-360 (U.S., Europe, and Asia)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having a set of virtual test sites, each virtual test site reflecting a selected business location in the business network in the system of Luby, as Harhen teaches so as to address a global market at different locations.
	The implementation of an enterprise analysis is a business initiative test site, this business initiative is being tested using various scenarios and reasoning methods to generate value projections so that the possible future outcomes of a given situation can be objectively accessed (Harhen, Abstract). 
Although Harhen shows the knowledge base 20 containing parameters for each reasoning method and each reconciliation rule (Harhen, 16:36-43), Harhen does not explicitly disclose, however Frye discloses wherein each virtual test is a simulated business initiative test performed on test sites where no actual initiative test has been implemented at those test sites, and wherein the virtual test is performed on the virtual test sites using a variation of each parameter setting (Frye: [0023-0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having each virtual test is a simulated business initiative test performed on test sites where no actual initiative test has been implemented at those test sites, and wherein the virtual test is performed on the virtual test sites using a variation of each parameter setting in the system of Luby and Harhen, as Frye discloses so as to provide a comprehensive method and system for introducing a new initiative into a product design system. 

As to claims 18, 34, these are the system and computer readable medium claims of the method claim 1, they are rejected by the same rationale applied against claim 1. 

	As to claims 35 and 78, these are the method claims which are similar to claim 1. These claims have additional limitations of receiving, by a computer, a request to test a business initiative to be applied to a set of business locations in a business network (i.e., a sales detail is comprised of two main components, the promotional materials and the accompanying sales pitch. These components are tested both qualitative and quantitative, Luby, 4:7-20) and testing, by a computer, the business initiative using the configured business initiative testing model to produce results reflecting a predicted performance of the business initiative if applied to the set of business locations (i.e., a validated standardized technique that measures and quantifies the testing to help companies design and launch a more effective marketing campaign, Luby, 4:33-55).

	As to claims 44, 61 and 77, these are the method, system and computer readable medium claims which are very similar to claims 1, 18 and 34. 
These claims have additional limitations of wherein at least one parameter setting includes a time period (i.e., lifecycle performance index, LPI, Luby, 9:55-10:22) and train the model the predictive machine-learning business initiative testing model by automatically configuring the predictive machine-learning business initiative testing model when the processor determines a set of a set of optimal parameter settings for the predictive machine-learning business initiative testing model based on results from the virtual test whereby the optimal parameter settings best minimize noise from the results based on the noise value for each parameter setting option of each parameter setting (i.e., calibrating attitudinal data about promotional materials with actual prescribing behavior, Luby; 5:55-60) and execute the predictive machine-learning business initiative testing model using the set of optimal parameter settings (i.e., developing a model for how the detail at hand can be expected to affect future respondent consumer behavior, Luby, 14: 22-29, 14:54-61).

As to claims 2, 19, 45, 62, Luby-Harhen-Frye discloses wherein performing the virtual test includes: performing a series of virtual tests for each possible combination of the parameter settings for the business initiative testing model (i.e., Harhen, 5:50-67; 6:1-12).

As to claims 3, 20, 46, 63, Luby-Harhen-Frye discloses wherein iteratively performing the series of virtual tests includes: determining a noise value for the respective parameters settings combination for each iteration of the series of virtual tests for a given parameter settings combination (i.e., Harhen, 5:50-67; 6:1-12; 6:45-67).
	
As to claims 4, 21, 47, 64, Luby-Harhen-Frye discloses further including: for each iteration of the series of virtual tests for a given parameter settings combination, storing the determined noise value in a data structure including data reflecting noise values for each iteration of the virtual test performed on the virtual test sites for each of the parameter settings combinations (i.e., Harhen, Fig. 1, 8:55-67).

As to claims 5, 22, 48, 65, Luby-Harhen-Frye discloses further including: for each given parameter settings combination, determining an average noise value for the given parameter settings combination based on stored noise values for each iteration of the virtual test for the given parameter settings combination (i.e., Harhen, 19:50-67; 20: 1-12).
As to claims 6, 24, 49, 67, Luby-Harhen-Frye discloses wherein performing the series of virtual tests for each possible combination of the parameter settings includes: for each iteration of the series of virtual tests, randomly selecting the set of virtual test sites (i.e. Harhen, 9:5-20), and randomly selecting a test start date for collecting historical data associated with each of the randomly selected virtual test sites (i.e., Harhen, 9:5-20).

As to claims 7, 27, 50, 70, Luby-Harhen-Frye discloses iteratively performing the virtual test on the set of virtual test sites using the first parameter setting set until an iteration threshold is met (i.e., Harhen, 21:8-55).

As to claims 8, 28, 51, 71, Luby-Harhen-Frye discloses wherein iteratively performing the virtual test includes: storing a noise value for each iteration and first parameter setting in a data structure (i.e., Harhen, 28:41-65).

	As to claims 9, 29, 52, 72, Luby-Harhen-Frye discloses further including: selecting a second parameter setting set when the iteration threshold is met; and iteratively performing the virtual test on the set of virtual test sites using the second parameter setting set until the iteration threshold is met (i.e., Harhen, 34:3-35).

	As to claims 10, 30, 53, 73, Luby-Harhen-Frye discloses wherein iteratively performing the virtual test includes: storing a noise value for each iteration and second parameter setting in the data structure (i.e., Harhen, 35:55-67; 36:1-10).

	As to claims 11, 31, 54, 74, Luby-Harhen-Frye discloses wherein determining optimal parameter settings for the first test type includes: analyzing the noise values associated with the first and second parameter settings sets (i.e., Harhen, 36:31-50); and selecting either the first or second parameter settings set as the optimal parameter settings based on whether the first or second parameter settings sets have a lower average noise value over the iterations of the virtual test (i.e., Harhen, 38:15-35).

	As to claims 12, 32, 54, 55, 75, Luby-Harhen-Frye discloses further comprising defining a test type associated with the business initiative testing model, wherein the test type is defined based on an attribute of the business initiative test (i.e., qualitative and quantitative testing for testing thousands of interactions, Luby, 1-55-4:55).

As to claims 13, 56, 66, Luby-Harhen-Frye discloses wherein determining the set of optimal parameter settings includes: identifying the parameter settings combination having the lowest average noise value as the optimal parameter settings for the first test type of the business initiative testing model (i.e., Harhen, 9:1-20).

	As to claims 14, 26, 57, 69, Luby-Harhen-Frye discloses wherein configuring the business initiative testing model further includes: receiving a request identifying the first test type to test the business initiative to apply to the business network (i.e., Harhen, 9: 5-20).

	As to claims 15, 25, 58, 68, Luby-Harhen-Frye discloses wherein defining the first test type includes: defining a test period and a test pre-period, each reflecting a period of time that historical data was collected for the business locations included in the business network (i.e., Harhen, 5:30-67; 6:1-30).

As to claims 16, 33, 59, 76, Luby-Harhen-Frye discloses further including: defining a second test type of the business initiative model (i.e., Harhen, 43:20-55); performing the virtual test based on the defined second test type to determine second optimal parameter settings for the second test type (i.e., Harhen, 44:15-34); and performing a business initiative test using the second test type of the business initiative testing model that is automatically configured using the second optimal parameter settings (i.e., Harhen, 48:50-67; 49:1-37). 

As to claims 17, 60, Luby-Harhen-Frye discloses wherein each parameter setting comprises a set of one or more parameter setting options, wherein a parameter setting option further defines a parameter setting (i.e., depicting object and relationship manipulatins that occur when the processor applies an expansive reasoning method, such as reasoning from productivity, Harhen; Fig. s 8D-8G and related text).

As to claims 36, 38, 40, 42, Luby-Harhen-Frye discloses wherein testing comprises executing, by the computer, the business initiative testing model using the optimal parameter settings (i.e., developing a model for how the detail at hand can be expected to affect future respondent consumer behavior, Luby, 14: 22-29, 14:54-61).

As to claims 37, 39, 41, 43, Luby-Harhen-Frye discloses wherein the computer receives the selection of the first parameter setting set via a webpage (i.e., selecting parameter setting via a web browser, Luby, 3:3-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992